ESOP EMPLOYEE STOCK OPTION PLAN STOCK OPTION PLAN OF ROTH KLINE, INC OCTOBER 1, 2010 {00189295. } Table of Contents ARTICLE 1 GENERAL 1 1.1 Purpose of Plan. 1 1.2 Definitions. 1 ARTICLE 2 ADMINISTRATION OF THE PLAN 4 2.1 Administration. 4 2.2 Absolute Discretion. 5 2.3 No Liability for Good Faith Determinations. 5 2.4 No Liability of Company. 5 ARTICLE 3 ELIGIBILITY OF PARTICIPANTS. 5 3.1 Participants. 5 3.2 Factors in Determination. 5 ARTICLE 4 SHARES SUBJECT TO PLAN 6 4.1 Shares. 6 4.2 Expiration or Cancellation of Options; Tendered Shares. 6 4.3 Description of Shares. 6 ARTICLE 5 GRANT OF OPTIONS. 6 5.1 Decision of Committee. 6 5.2 Date of Grant 6 5.3 Acceptance of Grant 6 5.4 Limitation of Time of Grant 7 5.5 Limitation on Incentive Stock Options. 7 5.6 Limitation on Recipients of Grant 7 ARTICLE 6 TERMS AND CONDITIONS OF OPTIONS. 7 6.1 Option Agreement 7 6.2 Number of Shares. 7 6.3 Exercise Price. 7 6.4 Payment of Exercise Price. 7 6.5 Vesting. 8 6.6 Modification, Extension, and Renewal of Options. 8 6.7 Exercise of Options Generally. 8 6.8 Certain Conditions to Exercise and Delivery of Stock. 9 6.9 Additional Restrictions on Exercise. 9 6.10 Nontransferability of Options. 9 6.11 No Fractional Shares. 9 6.12 Delivery of Certificates of Stock. 10 6.13 Legends. 10 6.14 Restrictions on Transfer of Shares; Rights to Acquire from Participant 10 6.15 No Rights as Shareholder 10 ARTICLE 7 TERMINATION OF OPTIONS. 10 {00189295. } Roth Kline, Inc Employee Stock Option Plan Confidential 10-31-10 1 7.1 Term of Options. 10 7.2 Termination Before Option Becomes Exercisable. 10 7.3 Discharge or Resignation. 11 7.4 Death. 12 7.5 Disability. 12 7.6 Limitations on Exercise. 12 7.7 Forfeiture. 12 ARTICLE 8 CERTAIN TAX MATTERS. 13 8.1 Withholding. 13 8.2 Disqualifying Disposition. 13 ARTICLE 9 MISCELLANEOUS. 13 9.1 Effective Date. 13 9.2 Termination of Plan. 13 9.3 Furnish Information. 14 9.4 Remedies. 14 9.5 Information Confidential 14 9.6 Changes in Capital Structure. 14 9.7 Dissolution, Liquidation, or Reorganization. 14 9.8 Adjustments for Pooling of Interests Accounting. 15 9.9 Amendment 15 9.10 Automatic Amendment for Requirements of and Changes in Code. 15 9.11 Nonguarantee of Employment 15 9.12 Severability. 15 9.13 Rule 16b-3. 16 9.14 Expenses. 16 9.15 Construction. 16 9.16 Notice. 16 9.17 Calculation of Time. 16 9.18 Successors. 17 {00189295. } Roth Kline, Inc Employee Stock Option Plan Confidential 10-31-10 2 ROTH KLINE, INC 2 GENERAL Purpose of Plan .
